FILING PURSUANT TO RULE 424(b)(2)REGISTRATION STATEMENT NO. 333-160498 PROSPECTUS SUPPLEMENT NO. 2(TO PROSPECTUS DATED JULY 9, 2009) GERON CORPORATION COMMON STOCK,WARRANTS TO PURCHASE COMMON STOCK ANDCOMMON STOCK ISSUABLE UPON EXERCISE OF WARRANTS You should read this prospectus supplement and the accompanying prospectus carefully before you invest. Both documents contain information you should consider carefully before making your investment decision. We are offering pursuant to the terms and conditions of asecurities purchase agreement an aggregate of 4,181,481 shares of our common stock, par value $0.001 per share, or the Shares, warrants to purchase an aggregate of 740,741 additional shares of common stock, or the Warrants, and the shares of our common stock to be issued upon exercise of such warrants, or the Warrant Shares. We will receive immediate proceeds from the sale of the Shares and Warrants equal to approximately $10.0 million and the cancellation of certain outstanding warrants. The Warrants are exercisable at a price of $6.75 per share of common stock during the period from January 15, 2010 until October 31, 2010. We would receive additional proceeds of approximately $5.0 million upon the full exercise of the Warrants. The Warrants may be exercised in part from time to time. There will be no warrant agent in connection with the issuance of the Warrants. A certain number of shares of common stock being offered hereby are subject to certain sales limitations. USE OF PROCEEDS We currently intend to use the net proceeds for research and development, including clinical trials for our product candidates and working capital and other general corporate purposes. LIMITATION ON THE USE OF OUR NET OPERATING LOSSES We have significant amounts of net operating loss, or NOL, carryforwards (including, as of December 31, 2008 domestic federal NOL carryforwards of approximately $412,200,000, which will expire at various dates beginning 2009 through 2028, if not utilized). These NOLs may be used to offset future taxable income, to the extent we generate any taxable income, and thereby reduce or eliminate our future federal income taxes otherwise payable. However, the Internal Revenue Code of 1986, as amended, or Code, imposes significant limitations on the utilization of NOLs in the event of an “ownership change,” as defined in Section 382 of the Code. This Section 382 limitation is an annual limitation on the amount of pre-ownership change NOLs that a corporation may use to offset its post-ownership change income. We may or may not have experienced an ownership change as a result of events in the past and/or the sale of shares of common stock and warrants pursuant to this prospectus supplement (or a combination thereof). If so, the use of our NOLs (or a portion thereof) against our future taxable income may be subject to a limitation under Section MATERIAL U.S. FEDERAL TAX CONSIDERATIONS The following is a general discussion of the material U.S. federal income tax consequences of the ownership and disposition of our common stock and warrants offered pursuant to this prospectus supplement, which we refer to as “Units,” but is not a complete analysis of all the potential tax consequences relating thereto. For the purposes of this discussion, a U.S. Holder is any beneficial owner of our common stock or warrants that is treated for U.S. federal income tax purposes as: an individual citizen or resident of the United States; a corporation (or other entity taxable as a corporation) created or organized in the United States or under the laws of the United States, any state thereof or the District of Columbia; an estate whose income is subject to U.S. federal income tax regardless of its source; or a trust (x) if a court within the United States is able to exercise primary supervision over the administration of the trust and one or more United States persons have the authority to control all substantial decisions of the trust or (y) which has made a valid election to be treated as a United States person. A Non-U.S. Holder is any beneficial owner of our common stock or warrants that is not a U.S. Holder or a partnership. If a partnership (or an entity treated as a partnership for U.S. federal income tax purposes) holds our common stock or warrants, the tax treatment of a partner will generally depend on the status of the partner and upon the activities of the partnership. Accordingly, partnerships which hold our common stock and partners in such partnerships should consult their own tax advisors. This discussion addresses U.S. federal income tax consequences under the law and the regulations that are effective as of the date hereof. It does not address all aspects of U.S. federal income taxation that may be relevant in light of the holder’s special tax status or special circumstances. If the common stock or warrants are acquired in an exchange for property (including stock, securities or warrants of the Company) rather than for cash, holders may be subject to tax consequences that are different than what is described below, and the following discussion does not address the tax consequences of such exchange.
